Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At least claim 1 recites “a degree of sparsity/density represented by [(a void area within the secondary particle/a cross section of the secondary particle) x 100] (%) falling within a range of greater than 22% and up to 40%”, which is indefinite.  It is unclear what Applicant is intending to claim.  First, it is unclear how “a cross section of the secondary particle” represents a numerical value by which “a void area within the secondary particle” is divided.  Furthermore, the term “cross section” itself is indefinite 
	Claim 1 further recites “a half width of a diffraction peak of a (001) plane obtained by X-ray diffraction measurement of at least 0.04°”, which is indefinite.  It is unclear how a half width is at least 0.40 degrees.
At least claim 11 recites “an average degree of sparsity/density represented by [(a void area within the secondary particle/a cross section of the secondary particle) x 100] (%) of the secondary particle of at least 20% and up to 40%”, which is indefinite.  It is unclear what Applicant is intending to claim.  First, it is unclear how “a cross section of the secondary particle” represents a numerical value by which “a void area within the secondary particle” is divided.  Furthermore, the term “cross section” itself is indefinite because it depends on how the cross section is selected and the claims do not recite any limitations regarding how the claimed cross section is determined.  Density is the degree of compactness of the structure.  Thus it appears claim 1 is a roundabout way of reciting density of the composite oxide.  Appropriate correction is required.  Claim 11 should be amended such that the units in the last line recite “cm3/100 g”.
	Each of claims 7-10 recite “for producing a nickel-manganese composite hydroxide”, which lacks proper antecedent basis in the claims.  Examiner suggests “for producing the nickel-manganese composite hydroxide”.
	Each of claims 12-13 recites “for a nonaqueous electrolyte secondary battery”, which lacks proper antecedent basis in the claims.  Examiner suggests “for the nonaqueous electrolyte secondary battery”.

	To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al., US 2016/0172674 A1.
Oda teaches a method for producing a cathode active material for a non-aqueous electrolyte secondary battery capable of improving output characteristics in low-temperature environments. A lithium mixture that includes composite hydroxide particles and a lithium compound is calcined in an oxidizing atmosphere under the condition of a temperature rising.  The cathode active material that is obtained is expressed by the general formula (A): 
Li1+sNixCoyMnzMtO2, 

Oda teaches that by controlling the ratio of crystallite sizes calculated from specified crystal surfaces of the lithium nickel cobalt manganese composite oxide obtained from the X-ray diffraction results, it is possible to reduce the cathode resistance while maintaining high capacity when used as the cathode of a secondary battery. At the same time, it was learned that the crystallite size can be controlled according to calcination conditions when forming lithium nickel cobalt manganese composite oxide. Preferably, the crystallite size that is found from the half peak width of the diffraction peak at plane (003) is in the range of 80 nm to 140 nm, and the crystallite size that is found from the half peak width of the diffraction peak at plane (104) is in the range of 40 nm to 80 nm. Moreover, preferably, the average particle size of the secondary particles is 3 m to 20 m.  Preferably, the index [(d90-d10)/average particle size] that indicates the spread of the particle size distribution of the secondary particles is 0.60 or less [0019] [0021-0023]. 
The manufacturing method of the cathode active material comprises: a crystallization process of obtaining nickel cobalt manganese composite hydroxide particles that are expressed by the general formula (B): NixCoyMnzMt(OH)2+. (where m to 20 m, and the index [(d90-d10)/average particle size] that indicates the spread of the particle size distribution of the secondary particles is 0.60 or less [0024-0029].
In a crystallization process, the additional elements (M) are crystallized together with the nickel, cobalt and manganese, and can be evenly dispersed in the nickel cobalt manganese composite hydroxide particles (hereafter, referred to as "composite hydroxide particles").  It is also possible to mix the additional elements (M) together with the composite hydroxide particles with the lithium compound in a mixing process, and it is also possible to use these methods together. No matter which method is used, the content of the additional elements (Ni) must be adjusted so as to obtain the composition of general formula (A) [0044].
The crystallization process is a process of obtaining composite hydroxide particles that can be expressed by the general formula (B). The crystallization process is not particularly limited, and any known crystallization process can be used, and by 
For example, an aqueous solution that includes a compound of nickel, cobalt and manganese having ratios expressed by the general formula (B), or a compound of those elements and additional elements (M) is supplied as a mixed aqueous solution, or separate aqueous solutions that include these compounds are separately supplied to a reaction tank. At the same time, by supplying an aqueous solution that includes an ammonium ion donor and a sodium hydroxide aqueous solution, a reaction aqueous solution is formed in the reaction tank, and the pH value of that reaction aqueous solution is controlled to be in the range of 10.5 to 11.6 at a reference liquid temperature of 25°C. After that, the composite hydroxide particles that were generated inside the reaction tank are recovered using a continuous crystallization method or a batch crystallization method. Next, the recovered composite hydroxide particles are washed to remove any impurities, and dried. The composite hydroxide particles that are obtained using this kind of crystallization method include a form of spherical secondary particles formed by an aggregation of primary particles. 
As the preferable form of the present invention is a cathode active material having an average particle size of 3 m to 20 m, and an index [(d90-d10)/average particle size] that indicates the spread of the particle size distribution of 0.60 or less. In order to obtain this kind of cathode active material, the precursor composite hydroxide particles are preferably produced by a batch crystallization method in which the nucleation step and the particle growth step are clearly separated (hereafter, referred to as a nucleation-separated crystallization method). 

The particle size of the composite hydroxide particles that are obtained by this kind of method can be controlled by the crystallization conditions such as the pH value and amount of nucleation in the nucleation process, and/or the reaction time in the particle growth process and the like. Moreover, by controlling the power required for stirring per unit volume of reaction solution, it is possible to control the particle size, for example, the particle size can be made large by making the power required for stirring small. By controlling the crystallization conditions as described above, it is possible to obtain composite hydroxide particles having a narrow particle size distribution, while controlling the average particle size to be within a specified range. See [0064-0069].  Example 1 teaches the temperature inside the reaction tank was adjusted to 40°C.

Oda teaches that by controlling the ratio of crystallite sizes calculated from specified crystal surfaces of the lithium nickel cobalt manganese composite oxide obtained from the X-ray diffraction results, it is possible to reduce the cathode resistance while maintaining high capacity when used as the cathode of a secondary battery. At the same time, it was learned that the crystallite size can be controlled according to calcination conditions when forming lithium nickel cobalt manganese composite oxide.  
nd.
**
Claim 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al., US 2005/0221182 A1 in view of Takahata et al., US 2014/0255783.
Fujiwara teaches a positive electrode active material powder for a non-aqueous electrolyte secondary battery, wherein an amount of a liquid reagent absorbed by the powder is 20 to 40 ml per 100 g of the powder.  The absorption amount is a value measured using a device according to test method A or B regarding DBP absorption based on JIS K6217 (abstract).
The positive electrode active material is, for example, Li--Mn composite oxide, Li--Co composite oxide, Li--Ni composite oxide, Li--Mn--Ni composite oxide, Li--Co--Al composite oxide and Li--Mg--Co composite oxide [0014].  
The positive electrode active material for a non-aqueous electrolyte secondary battery of Fujiwara comprises a lithium-containing composite oxide powder having a certain absorption amount. The lithium-containing composite oxide contains lithium as a first metal element and a metal element other than lithium as a second metal element. The second metal element preferably contains at least a transition metal element. The second metal element may be a single element or a combination of a plurality of elements. Examples of the transition metal element suitable as the second metal element include Co, Ni and Mn.  The lithium-containing composite oxide that can provide remarkable effects is represented by the general formula: LiaMOb, where M is a metal element other than Li. 
m, a specific surface area of 0.3 to 1.2 m2/g, and a tap density of 1.5 to 2.5 g/cm3. The shape of the particle constituting the powder may be spherical, nearly spherical, oval, indefinite, flake, or any shape other than the above. See [0021]-[0025].
 The positive electrode active material is obtained by synthesizing a powder having a certain absorption amount. In the synthesis of the powder, for example, the intended absorption amount of a liquid reagent is first determined. Then, the raw materials are selected and the synthesis conditions are set so as to achieve the intended absorption amount. The conditions for the synthesis cannot be specified because they vary depending on the raw materials used, and various factors can affect the synthesis such as temperature and baking atmosphere. However, a person skilled in the art can select the raw materials and find the synthesis conditions for preparing the powder having the intended absorption amount, once the intended absorption amount of a liquid reagent is determined [0022].  
Fujiwara does not explicitly teach a lithium nickel manganese oxide having the general formula (2) of claim 11 wherein the subscripts for x and y are satisfied.  However, the invention would have been obvious to one having ordinary skill in the art at the time the invention was made because Fujiwara teaches the positive electrode active material is Li--Mn--Ni composite oxide [0014].  Fujiwara further teaches the lithium-containing composite oxide contains lithium as a first metal element and a metal The second metal element preferably contains at least a transition metal element. The second metal element may be a single element or a combination of a plurality of elements. Examples of the transition metal element suitable as the second metal element include Co, Ni and Mn.  The lithium-containing composite oxide that can provide remarkable effects is represented by the general formula: LiaMOb, where M is a metal element other than Li [0023-0024].  Thus one of skill would have found Formula (2) obvious in view of the teachings of Fujiwara. 
Furthermore, Takahata teaches a positive electrode active material include a composite oxide comprising lithium and at least one species of transition metal (preferably at least one species among nickel, cobalt and manganese).  Examples include a lithium-containing bi-component composite oxide containing two species of transition metal, such as one represented by a nickel/manganese-based LiNixMn1-xO2 (0<x<1) and LiNixMn2-xO4 (0<x<2) or a lithium-containing tri-component transition metal oxide comprising nickel, cobalt and manganese as transition metals, such as one represented by a general formula: Li(LiaMnxCoyNiz)O2 (in the formula, a, x, y, z are real numbers that satisfy a+x+y+z=1.  A tri-component lithium transition metal oxide comprising nickel, cobalt and manganese as transition metals is more preferable [0031].  Figure 8 and Table 1 teaches a DBP absorption number A (ml/100g). 
Examiner notes the claims are indefinite and have been rejected under 35 USC 112,2nd.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY M DOVE/           Primary Examiner, Art Unit 1727